Title: To Benjamin Franklin from Benjamin Gale, 10 December 1770
From: Gale, Benjamin
To: Franklin, Benjamin


Honored and Dear Sir
Killingworth 10th Decr 1770
Your Favor per Mr. Bayard, dated 10th Aprill Last, Inclosing a Gold Medal granted me by the Society of Arts, for an Improvement on the Drill plow, I duely receivd, the 10th July, the receipt of which, (with my gratefull returns of Thanks for Your Care in transmitting the same) I should before this time have Acknowledged, but have been prevented by frequent Interruptions of Health, which (through divine Goodness) is again in great Measure Confirm’d.
I am likewise duely sensible of my Obligations to return my most gratefull Acknowledgments to the Society, for the Honour they have been pleas’d to Confer upon me, and Sincerely Wish, my Abilities were Equal to my most Ardent desire, to promote the Laudible designs for which they Incorporated, a Neglect of which, is not from an Insensibility of my Obligations, but from my being Unacquainted, to whom they may with propriety be directed.
I Was Apprized of the Death of Dr. Templeman by the Publick Papers, but never could Learn (although I Carefully Attended to know,) who was elected by the Society to Succeed him. Neither has it been in my power to get sight of any of the late Books of Premiums by which I could attain that Knowledge, which is the only reason I do not at this time make proper Acknowledgments, for which neglect when known, I hope they will be kind enough to Excuse.
My Last was from Dr. Templeman, Dated 17 July 1766, requesting a Model of our Drill plough, and a specimen of Sarsaparilla, the Growth of this Colony, both which I transmitted, together with a Model of a Hand Drill, for planting Cabbages and Turnips at a Certain Distance in the Same Line, which was presented to the Society by the Mechanic, who was the principal Contriver of the several Movements of our Drill, for throwing Manure Into the Same Channels with the Wheat, for its first Nourishment and Growth, but Remaind wholly Unacquainted, whether they had ever receivd them, or whether any of them had met with the Approbation of the Society, Untill the Receipt of Your Letter Inclosing the Medal.
I likewise at the Same time Sent a Specimen of White Iron Oar, and should have been Glad to have known Mr. Horns Sentiments of its Quality. Conclude it is the Only one known of the Kind In America.
As I well know You take pleasure in the Prosperity of the Colonies, which if properly Encouraged will add a Certain Lusture to the Throne, Afford Commerce to the Merchants, and Employment to the Manufacturers of Great Brittain, I can with Pleasure Acquaint You, That several Gentlemen in this Colony, are Engagd to promote the Culture of Mulberry Trees, in Nurseries from the Seed, in Order for to Set forward the Culture of Silk. But as You are well Acquainted with this Country, and know its Poverty, And that nothing will Stimulate the lower Class of People, but a prospect of Immediate profits, by which their Families may be Cloathed and fed, and that frequently those who have Affluent Fortunes, and Can Afford to Expend Mony, without Immediate returns of profit, are prevented carrying such things into Execution, either from Inattention to the Importance of such an Undertaking, or diverted by their several peculiar Amusements, and that many who have a Turn of mind that way, are discouraged by the Tedious process of raising the Trees from the seed, who would Gladly purchase them if to be sold, fit to be transplanted into Feilds for Growth and Immediately set about the Culture of Silk, wherefore I have frequently thought, had the Society given a Premium for the Cultivation of Mulberry Trees, In Nursiries from the Seed, fit to be Transplanted——Another Premium for the Trees when Transplanted Into Feilds, Well secured by Fence, it would have had a more Extensive and Effectual Influence, as when the Trees are once Transplanted, and Afford Nourishment for the Culture of Silk, their own Interest to Improve them for that purpose would be a Sufficient Stimulus for that End.
In this Colony the Culture of All kind of trees in Nurseries from the Seed, is very much left to Youth Under Age, Apprentices &c, in order to make a private purse to themselves, and on that Account much Neglected by the Farmer; if there is any thing In this Suggestion I make no doubt of Your Influence to promote it. I may not Add least I take up too much of your Time but that I am with great Truth and Regard Sir Your Most Oblidged and Most Humble Servant
Benja Gale
To Dr. B Franklin F.R.S.
